Citation Nr: 0022808	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-08 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


Basic eligibility for VA death benefits.


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from September 1941 to October 
1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) in Washington, D.C.

The Board notes that the appellant initially filed a claim 
for entitlement to Dependency and Indemnity Compensation 
(DIC), to death pension, and to accrued benefits, which the 
RO denied as the appellant did not have basic eligibility for 
such benefits.  Given that the underlying issue for 
consideration by the Board is basic eligibility and that the 
appellant has been provided with such notice, the issue on 
appeal is as framed on the title page of this decision.


FINDING OF FACT

The appellant is not a surviving spouse, child, or parent for 
purposes of establishing basic eligibility for VA death 
benefits.


CONCLUSION OF LAW

The appellant does not have basic eligibility to receive VA 
death benefits, including DIC, death pension, and accrued 
benefits. 38 U.S.C.A. §§ 101(3), (4)(A), (5), 5121 (West 1991 
& Supp. 2000); 38 C.F.R.§§ 3.3, 3.22, 3.1000 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

With respect to DIC benefits, such benefits shall be paid to 
a deceased veteran's surviving spouse or children when 
certain conditions are met.  38 C.F.R. § 3.22 (1999).

Improved death pension is payable to a veteran's surviving 
spouse or child when certain conditions are met.  38 C.F.R. 
§ 3.3(4) (1999).

With respect to accrued benefits, 38 C.F.R. § 3.1000(a) 
(1999) provides, in pertinent part:

Basic Entitlement.  Except as provided in §§ 3.1001 and 
3.1008, where death occurred on or after December 1, 1962, 
periodic monetary benefits (other than insurance and 
servicemen's indemnity) authorized under laws administered by 
VA, to which a payee was entitled at his death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death, and due and unpaid for a period not to 
exceed 2 years prior to the last date of entitlement will, 
upon the death of such person, be paid as follows:

(1) Upon the death of a veteran to the living person first 
listed as follows:

(i) His or her spouse;

(ii) His or her children (in equal shares);

(iii) His or her dependent parents (in equal shares) or the 
surviving parent.

(2) Upon the death of a widow or remarried widow, to the 
veteran's children.

(3) Upon the death of a child, to the surviving children of 
the veteran entitled to death pension, compensation, or 
dependency and indemnity compensation.

(4) In all other cases, only so much of the accrued benefit 
may be paid as may be necessary to reimburse the person who 
bore the expense of last sickness or burial.

For the purpose of determining entitlement to benefits, the 
term "spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j) (1999), who is the surviving spouse of the veteran.  
38 C.F.R. §§ 3.50, 3.1000(d)(1) (1999).

The term "child" of the veteran means, generally, an 
unmarried person who is a legitimate child, a child legally 
adopted before the age of 18 years, or a stepchild who 
acquired that status before the age of 18 years.  38 C.F.R. § 
3.57(a) (1999).

The term "parent" means a natural mother or father 
(including the mother of an illegitimate child or the father 
of an illegitimate child, if the usual family relationship 
existed), mother or father through adoption, or a person who 
for a period of not less than one year stood in the 
relationship of a parent to a veteran at any time before his 
entry into active service.  38 C.F.R. § 3.59(a) (1999).

II.  Factual Background

A review of the record shows that the appellant was the 
veteran's mother-in-law at the time of the veteran's death, 
on August [redacted], 1981.  The veteran's spouse died subsequent 
to the veteran's death, in November 1981.

In May 1981, the veteran named and instituted as his sole and 
universal heir his spouse.  In November 1981, just prior to 
her death, the veteran's spouse instituted as her sole and 
universal heir the appellant, her mother.

Nothing in the record indicates or suggests that service 
connection had been established prior to the veteran's death 
or that there was a claim for benefits pending at the time of 
the veteran's death.

III.  Analysis

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  The Board concludes, however, for reasons stated 
below, that the law, rather than the evidence, is dispositive 
in this case.  Therefore, the claim is denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Specifically, the record unequivocally shows that the 
appellant was the veteran's mother-in-law.  Indeed, she has 
never stated otherwise.  As discussed above, a mother-in-law 
is not included in the list of those deemed entitled to 
receive VA death benefits.  See 38 C.F.R. §§ 3.3, 3.22, 
3.1000(a).

Further, as to the appellant's apparent implicit argument, 
that she is entitled to receive what her daughter was 
entitled to receive upon the veteran's death, as she was made 
her daughter's sole and universal heir, the Board stresses 
that such an assignment is not provided for under applicable 
VA regulations.  See generally 38 C.F.R. §§ 3.3, 3.22, 3.1000 
(1999).

Additionally, as to payment of an accrued benefit as may be 
necessary to reimburse the person who bore the expense of the 
veteran's last sickness or burial, see 38 C.F.R. 
§ 3.1000(a)(4) (1999), the Board finds that the appellant has 
never asserted that she bore any of the expense of the 
veteran's last sickness or illness, nor has she submitted 
receipts or other documentation in that regard.  Moreover, 
the record is silent as to any periodic monthly benefits due 
the veteran under existing ratings or decisions or based on 
evidence in the file at the date of his death.  As such, 
there is no indication in the record that benefits were due 
and unpaid to the veteran at the time of his death, in August 
1981.

In light of the above, therefore, the appellant has not 
presented a legal claim for VA death benefits.  In cases such 
as this, where the law is dispositive, the claim should be 
denied because of the absence of legal merit.  Sabonis 
v.Brown, supra.  Accordingly, the Board concludes that basic 
eligibility for VA death benefits, including DIC, death 
pension, and accrued benefits, under the criteria described 
above, have not been met.  As such, the appellant's claim 
must be denied.


ORDER

Entitlement to VA death benefits, including DIC, death 
pension, and accrued benefits, is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

